Case: 15-13182   Date Filed: 04/05/2018   Page: 1 of 26


                                                                   [PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 15-13182
                     ________________________

                D.C. Docket No. 1:14-cr-20104-RLR-5

UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                versus

WILLIS MAXI,
MARKENTZ BLANC,
a.k.a. Blind,
a.k.a. Burn,

                                                     Defendants - Appellants,


ESPERE DESMOND PIERRE,
a.k.a. Papa D,

                                                                   Defendant.

                     ________________________

             Appeals from the United States District Court
                 for the Southern District of Florida
                    ________________________

                            (April 5, 2018)
               Case: 15-13182       Date Filed: 04/05/2018       Page: 2 of 26


Before MARTIN, JORDAN, and WALKER, * Circuit Judges.

MARTIN, Circuit Judge:

       Willis Maxi and Markentz Blanc appeal their convictions, after a jury trial,

on charges relating to their participation in an extensive drug distribution network.

Mr. Maxi challenges the admission of evidence he says was the product of an

illegal search. Mr. Blanc challenges the admission of evidence from wiretaps as

well as an instruction given to the jury about flight. After careful review, and with

the benefit of oral argument, we affirm.

                              I. FACTUAL BACKGROUND

       On July 9, 2012, the Miami-Dade Police Department received a tip from a

confidential informant that a person known as “Papa D” 1 engaged in drug activity

and kept firearms at one unit of a duplex located at 132 N.E. 64th Street in Miami.

Detective Scott Ogden and another officer met with the informant and drove him to

the duplex. The informant identified the back unit as the one where guns and drugs

would be found.

       Officers then began surveilling the property. One officer set up to watch the

house and others were positioned nearby. “[M]aybe ten or [fifteen] minutes or less”

       *
         Honorable John M. Walker, Jr., United States Circuit Judge for the Second Circuit,
sitting by designation.
       1
         “Papa D” was later identified as Espere Pierre. Mr. Pierre was originally part of this
appeal. Another panel of this Court granted Mr. Pierre’s attorney’s motion to withdraw pursuant
to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), and affirmed Mr. Pierre’s
convictions and sentence in a separate order.
                                               2
                Case: 15-13182   Date Filed: 04/05/2018    Page: 3 of 26


after setting up, officers saw two men leave the duplex and get into a truck.

Officers stopped the truck about a quarter mile from the duplex and asked the men

for identification. Mr. Blanc was the driver and Mr. Pierre was the passenger.

After a search revealed no contraband, the officers let the men leave. The truck

then turned immediately back toward the duplex.

      When he was told the truck was returning to the duplex, Detective Ogden

ordered all the officers in the area to go there as well. Detective Ogden testified:

“We decided—or I decided that we should approach the residence with them there

because I had a feeling that maybe they would alert the persons inside.” At least

five police cars, holding approximately ten police officers, pulled up to the duplex.

Seeing the police approach, Mr. Blanc “took off running and was apprehended

shortly after.” Mr. Blanc and Mr. Pierre were both detained. They were eventually

released again without being charged.

      Four or five police officers ran to the door of the back unit while the

remaining officers covered other strategic positions surrounding the duplex. The

back unit’s door was not visible from the street. To get to it, the officers passed

through a gate in a chain-link fence that surrounded the yard. At least one officer

who approached the door had his gun drawn and held in a “low, ready position.” It

was dark out.

      The door itself had an exterior metal security gate, with a wooden interior


                                           3
                 Case: 15-13182       Date Filed: 04/05/2018       Page: 4 of 26


door behind it. The metal security gate had bars that were five to six inches apart—

wide enough that Detective Ogden reached through the bars and knocked on the

wooden door. Detective Ogden testified he was “pretty sure” no one announced

“police” when he knocked.

      Mr. Maxi opened the wooden interior door very soon after Detective Ogden

knocked. Detective Ogden testified that “[d]irectly behind Mr. Maxi, [he] could see

a clear mixing bowl as well as a white plate, with the plate having naked crack

rocks, and the clear mixing bowl having packaged crack cocaine and a razor blade

on the plate and a scrap piece of paper.” Detective Ogden said these objects were

approximately five to ten feet away from his position at the door.

      When he saw the officers, Mr. Maxi “attempted to fade off” out of view, but

Detective Ogden told him to stay where he was. Upon questioning, Mr. Maxi said

he didn’t live at the duplex and didn’t know who did. Detective Ogden asked Mr.

Maxi to step outside, but Mr. Maxi said he couldn’t because the metal security gate

was locked and he didn’t have a key. 2 Detective Ogden asked Mr. Maxi if he was

burglarizing the residence, and Mr. Maxi responded, “oh, I will go for burglary.”

At some point, Detective Ogden told Mr. Maxi he was under arrest.

      The officers decided to force the security gate open. Detective Ogden

testified he was concerned that Mr. Maxi would destroy evidence. Once the gate


      2
          This was not true. Mr. Maxi did have a key to the security gate.
                                                 4
              Case: 15-13182     Date Filed: 04/05/2018    Page: 5 of 26


was pried open, Detective Ogden pulled Mr. Maxi out of the building, and

handcuffed him. Approximately five officers then conducted a protective sweep of

the unit, which Detective Ogden said took about two minutes. Detective Ogden

testified that during the sweep, he saw more packaged crack cocaine, a

semiautomatic handgun, four rifles, and a stack of money. After the sweep, the

officers left the unit and applied for a search warrant.

      Before the warrant was issued but after the protective sweep, Lieutenant Luis

Almaguer and another officer did a walk-through of the unit. Lieutenant Almaguer

said he wanted to “verify[] what they are writing [in the search warrant application]

is what they saw.” He testified that the search warrant application did not rely on

any of his observations from the walk-through. After the search warrant was

issued, starting at around 2:00 AM, officers went back inside the unit and collected

crack cocaine, guns, and Mr. Maxi’s driver’s license and other papers. The search

concluded at 4:45 AM.

      Once the search was over, Mr. Maxi was advised of his Miranda rights in the

back of a police car. An officer also told Mr. Maxi the police had seen guns and

drugs in the house. Several hours later, Mr. Maxi signed a formal waiver of his

Miranda rights and was interviewed. He told police he worked as a “cut man” for

“Papa D.” He said he cut up and bagged crack cocaine, provided security, and

resupplied other locations with crack cocaine.


                                           5
              Case: 15-13182    Date Filed: 04/05/2018    Page: 6 of 26


      The surveillance and search of the 64th Street property was only the

beginning of the investigation into the drug organization in which Mr. Blanc, Mr.

Pierre, and Mr. Maxi were involved. Law enforcement worked with confidential

informants to make controlled purchases of crack cocaine from suspected members

of the organization. The FBI then used a pen register and tap and trace device on

Mr. Pierre’s phone, and later received authorization to use a wiretap on Mr.

Pierre’s phone. The wiretap on Mr. Pierre’s phone was in place for about a month

during the summer of 2013.

      On October 28, 2013, an FBI agent filed an application for a wiretap on Mr.

Blanc’s cell phone. The application described a wiretap as necessary to accomplish

the goals of the investigation into the drug organization and listed a number of other

investigative techniques that had been used or considered. The wiretap application

was approved, and Mr. Blanc’s phone was tapped from October 28 to November

26, 2013.

      On November 21, 2013, more than a year after the search that led to Mr.

Maxi’s arrest, law enforcement executed a search warrant at 262 N.W. 52nd Street in

Miami. A police officer saw Mr. Blanc outside the property and yelled, “Police,

stop.” Mr. Blanc turned and ran into the house, where he was detained. Drugs,

guns, ammunition, and other evidence were also collected from this house.




                                          6
              Case: 15-13182     Date Filed: 04/05/2018   Page: 7 of 26


                        II. PROCEDURAL BACKGROUND

      On February 20, 2014, Mr. Blanc and Mr. Maxi, along with six codefendants

not part of this appeal, were indicted for crimes relating to a drug conspiracy. Both

were charged with conspiracy to possess with intent to distribute a controlled

substance; possession with intent to distribute a controlled substance; possession of

a firearm in furtherance of a drug trafficking crime; and possession of a firearm by a

convicted felon. Mr. Blanc was also charged with conspiracy to commit wire fraud,

aggravated identity theft, and possession of unauthorized access devices with the

intent to defraud.

      Mr. Maxi and Mr. Blanc both filed motions to suppress evidence based on

the government’s alleged violations of law. Mr. Maxi filed a motion to suppress

physical evidence and his statements related to the search at the 64th Street duplex.

At the suppression hearing, Mr. Maxi’s attorney argued that the police approach to

the duplex exceeded the scope of a permissible “knock and talk.” He said Mr. Maxi

did not voluntarily open the duplex door, and that each of the police’s actions that

followed—breaking down the door, the protective sweep, the pre-warrant walk-

through, the arrest—was illegal. He also argued that Mr. Maxi’s statements should

be suppressed as fruit of the poisonous tree. The government opposed, arguing that

Mr. Maxi did not have standing to challenge the search; the police approach to the

door was permissible; and Mr. Maxi’s opening of the door was voluntary. Also, the


                                          7
              Case: 15-13182    Date Filed: 04/05/2018    Page: 8 of 26


government argued that even if the officers’ actions after approaching the door were

impermissible, there was still sufficient information to support the search warrant

because they could see crack cocaine in plain view from the door.

      A Magistrate Judge issued a Report and Recommendation (“R&R”)

recommending that Mr. Maxi’s motion be denied. The Magistrate Judge found that

Mr. Maxi opened the door voluntarily and that the officers’ protective sweep of the

duplex was justified. The Magistrate Judge found that the pre-warrant walk-

through violated the Fourth Amendment, but the crack cocaine observed by the

officers in plain view once the door opened provided an independent source of

probable cause to support the search warrant. The District Court adopted the R&R

and denied Mr. Maxi’s motion to suppress.

      Mr. Blanc filed a motion to suppress the intercepted wire communications.

He argued that the government had not shown “necessity to obtain or apply for

interceptions in this case, and omitted material information from the Affidavit.” In

particular, he argued that the government’s investigation had already been

“exceedingly successful” before they applied for the wiretap and that the wiretap

affidavit downplayed the role of the government’s confidential informant.

      A Magistrate Judge recommended that Mr. Blanc’s motion be denied. The

Magistrate Judge agreed with the statements in the affidavit that further physical

surveillance, tracking devices, and use of confidential sources would not have


                                          8
              Case: 15-13182     Date Filed: 04/05/2018   Page: 9 of 26


satisfied the goals of the investigation. The Magistrate Judge also found that the

“affiants did not intentionally or recklessly make material false statements or omit

material facts in demonstrating the necessity of the wiretaps.” The District Court

adopted the R&R and denied Mr. Blanc’s motion to suppress.

      In preparation for trial, the government requested a jury instruction about

flight be given for Mr. Blanc. Mr. Blanc objected. The District Court overruled the

objection and gave the following jury instruction:

      The flight of Defendant Blanc is a circumstance which may be taken
      into consideration with all other facts and circumstances of the
      evidence. If you find from the evidence beyond any reasonable doubt
      that Defendant Blanc fled, and that his flight was for the purpose of
      avoiding arrest for a charge herein, you may take this fact into
      consideration in determining his guilt or innocence.
      On April 21, 2015, a jury found Mr. Maxi guilty of all counts and Mr. Blanc

guilty of all counts but one. Mr. Maxi was sentenced to 312-months imprisonment,

and Mr. Blanc to 300-months imprisonment, both below-guideline sentences. This

appeal followed.

                             III. MR. MAXI’S CLAIMS

      When reviewing the District Court’s denial of a motion to suppress evidence,

we review findings of fact for clear error and application of law to facts de novo.

United States v. Jackson, 120 F.3d 1226, 1228 (11th Cir. 1997) (per curiam).

“[W]e construe all facts in favor of the prevailing party.” United States v.

Robinson, 62 F.3d 1325, 1328 (11th Cir. 1995).

                                          9
             Case: 15-13182     Date Filed: 04/05/2018    Page: 10 of 26


A. STANDING

      We first consider whether Mr. Maxi has standing to challenge the search of

the 64th Street property. The District Court found “in an abundance of caution”

that Mr. Maxi had standing. The court relied on Mr. Maxi’s testimony that “he had

a legitimate presence in the facility, i.e., he has the permission of the person who

leases it to be there.” On appeal, the government argues Mr. Maxi does not have

standing to challenge the search since he was only at the duplex to package cocaine.

Alternatively, the government argues Mr. Maxi abandoned any privacy interest he

may have had in the duplex when he told the officers he didn’t live there.

      In order to have standing to seek suppression of evidence, a defendant must

establish both a subjective expectation of privacy in the place searched as well as

the objective reasonableness of that expectation. Robinson, 62 F.3d at 1328. Mere

presence where the search occurred is not enough to confer standing. Rakas v.

Illinois, 439 U.S. 128, 143, 99 S. Ct. 421, 430 (1978). An overnight guest has a

reasonable expectation of privacy in a residence sufficient to establish standing.

Minnesota v. Olson, 495 U.S. 91, 98–100, 110 S. Ct. 1684, 1689–90 (1990). But a

guest present only for a brief commercial transaction does not. See Minnesota v.

Carter, 525 U.S. 83, 90–91, 119 S. Ct. 469, 473–74 (1998).

      Mr. Maxi gave somewhat contradictory information about his relationship to

the duplex. When he first opened the door, he told police he didn’t live there,


                                          10
             Case: 15-13182     Date Filed: 04/05/2018    Page: 11 of 26


didn’t know who did, and didn’t have a key. At the suppression hearing, he

testified that he had been living at the duplex for three to six months. But he also

said “I really live at my father’s house,” and that he wasn’t at the duplex every day

but “just to pay the bills only.” Mr. Maxi said he kept his clothes at his father’s

house and only his “food stamp card, Social Security and Western Union papers”

at the duplex. On cross examination, he clarified that he had lived at both the

duplex and at his father’s house, but that he’d been kicked out of his father’s

house. Mr. Maxi testified that he paid half the rent to the duplex and had a key.

      We conclude that Mr. Maxi has standing to challenge the search. While this

Court has recognized that a party can disclaim his privacy interest, such a

disclaimer is only one factor that we weigh in our consideration of whether Mr.

Maxi had a reasonable expectation of privacy in the duplex. See United States v.

Sweeting, 933 F.2d 962, 964 (11th Cir. 1991). This record demonstrates that Mr.

Maxi paid rent, had a key, and had been living at the duplex intermittently for three

to six months. He also kept important papers there. While most of his personal

effects were at his father’s house, he also testified that he’d been kicked out of his

father’s house, leaving the duplex as his only place to stay. Mr. Maxi was more

than just an overnight guest—he was effectively a subtenant. The fact that he also

performed commercial activities at the duplex does not vitiate his expectations of

privacy as a subtenant. On these facts, Mr. Maxi had reasonable expectations of


                                          11
               Case: 15-13182     Date Filed: 04/05/2018   Page: 12 of 26


privacy in the duplex. We therefore affirm the District Court’s finding that Mr.

Maxi had standing to challenge the search. We now consider each police action in

turn.

B. ENTRY ONTO THE CURTILAGE

        Mr. Maxi first argues that the police illegally entered the curtilage of the

duplex when ten officers surrounded the building at night, one with his gun drawn.

The government responds that the entry was permissible because the officers were

conducting a “knock and talk.”

        The Fourth Amendment guarantees “the right of a man to retreat into his

own home and there be free from unreasonable government intrusion.” Silverman

v. United States, 365 U.S. 505, 511, 81 S. Ct. 679, 683 (1961). “A home’s

curtilage, the private property immediately adjacent to a home, is entitled to the

same protection against unreasonable search and seizure as the home itself.”

United States v. Noriega, 676 F.3d 1252, 1262 (11th Cir. 2012) (quotation omitted

and alterations adopted). Because the curtilage is a constitutionally protected

space, the police must have an express or implied license to be there without a

warrant. See Florida v. Jardines, 569 U.S. 1, 7–8, 133 S. Ct. 1409, 1415–16

(2013).

        The “knock and talk” rule provides that police have an owner’s implied

permission to “approach a home and knock, precisely because that is no more than


                                           12
             Case: 15-13182      Date Filed: 04/05/2018    Page: 13 of 26


any private citizen might do.” Id. at 8, 133 S. Ct. at 1416 (quotation omitted).

This license, “implied from the habits of the country . . . . typically permits the

visitor to approach the home by the front path, knock promptly, wait briefly to be

received, and then (absent invitation to linger longer) leave.” Id., 133 S. Ct. at

1415 (quotation omitted).

      Also, “[t]he scope of a license—express or implied—is limited not only to a

particular area but also to a specific purpose.” Id. at 9, 133 S. Ct. at 1416. In

Jardines, the Supreme Court concluded that police had exceeded the scope of a

homeowner’s customary invitation to the public when they came onto the curtilage

with a drug-sniffing dog with the intent to “engage in canine forensic

investigation.” Id. As the Court noted, “[t]here is no customary invitation to do

that.” Id.

      The reasoning in Jardines is not limited to the specific facts of bringing a

drug-sniffing dog up to the front porch. It extends to any police intrusion onto

curtilage that exceeds the customary license extended to all, whether measured by

officers’ actions or their intent. See id. 9–10 & n.3, 133 S. Ct. at 1416 & n.3. It

wasn’t just that the officer walked a dog up to the front door, it was that he did so

with the intent to gather evidence. “[T]he background social norms that invite a

visitor to the front door do not invite him there to conduct a search.” Id. at 9, 133

S. Ct. at 1416. It is with equal force that the principles of Jardines do not invite an


                                          13
             Case: 15-13182     Date Filed: 04/05/2018    Page: 14 of 26


armed battalion into the yard to launch a raid. Such a sight “would inspire most of

us to—well, call the police.” Id.

      No doubt, the officers here breached the curtilage of the duplex. There were

approximately ten officers who ran to the duplex, many going through a gate in the

fence, with four or five approaching the door and the rest taking up tactical

positions around the exterior. Mr. Maxi did not give the officers an express license

to come into his yard. And while the officers had a license “implied from the

habits of the country,” id. at 8, 133 S. Ct. at 1415 (quotation omitted), to approach

the front door and knock, they did much more than that. First, their physical

intrusion was not “geographically limited to the front door or a ‘minor departure’

from it.” United States v. Walker, 799 F.3d 1361, 1363 (11th Cir. 2015) (per

curiam) (quoting United States v. Taylor, 458 F.3d 1201, 1204–05 (11th Cir.

2006)). Officers testified they took up tactical positions not just at the front door

but around the perimeter of the duplex. Second, the officers’ intent in approaching

the duplex wasn’t that of an ordinary citizen. Detective Ogden testified: “We

decided—or I decided that we should approach the residence with them there

because I had a feeling that maybe they would alert the persons inside.” From the

record before us, we do not doubt that the officers intended to secure the duplex

and detain anyone they found inside, which is, of course, exactly what they did.

That this encounter was not intended to be a casual, informational interview is also


                                          14
             Case: 15-13182     Date Filed: 04/05/2018    Page: 15 of 26


supported by the fact that at least one officer had his gun drawn and in a “low,

ready position.” As in Jardines, there is no customary invitation to do that. See

Jardines, 569 U.S. at 9, 133 S. Ct. at 1416.

      Because their actions did not qualify as a “knock and talk,” the officers here

did not have a license to enter the curtilage of the duplex. However, that is not the

end of our inquiry. “The question whether the exclusionary rule’s remedy is

appropriate in a particular context has long been regarded as an issue separate from

the question whether the Fourth Amendment rights of the party seeking to invoke

the rule were violated by police conduct.” Illinois v. Gates, 462 U.S. 213, 223, 103
S. Ct. 2317, 2324 (1983). In Hudson v. Michigan, 547 U.S. 586, 126 S. Ct. 2159

(2006), the Supreme Court held that exclusion of evidence was not required when

police officers committed a Fourth Amendment violation by failing to “knock and

announce” when executing a search warrant. Id. at 594, 126 S. Ct. at 2165. In that

case, the Court noted that the constitutional violation was in the manner of entry,

not in the entry itself. Id. at 588, 126 S. Ct. at 2162. The officers had a valid

warrant but conceded they had not waited an appropriate amount of time after

knocking before entering to conduct a search. Id. And the “illegal manner of entry

was not a but-for cause of obtaining the evidence. Whether that preliminary

misstep had occurred or not, the police would have executed the warrant they had




                                          15
             Case: 15-13182     Date Filed: 04/05/2018    Page: 16 of 26


obtained,” and they would have discovered the inculpatory evidence inside. Id. at

592, 126 S. Ct. at 2164.

      Here, the constitutional violations of the officers did not result in the

production of evidence. As in Hudson, the violation was the manner in which the

officers approached the house, not that they approached at all. If Detective Ogden

had walked up the path to the door alone, knocked, and waited briefly to be

received, he would have conducted a proper “knock and talk.” See Jardines, 569

U.S. at 8, 133 S. Ct. at 1415. There is no evidence to suggest that anything would

have turned out differently if he had done so—Mr. Maxi opened the door almost

immediately after Detective Ogden knocked and seemed entirely unaware of the

scene developing outside. This is not to say, however, that “knock and talk”

violations will never result in exclusion. For example, if Mr. Maxi opened the

door because he saw a phalanx of officers descending on his location; if he did so

as a result of a show of authority by the officers outside; or if he otherwise changed

his behavior in response to a demand made by the officers, we would have a

different case. Jardines makes clear that if officers had found evidence in the yard

or peered through windows as they took up positions around the house, that

evidence would be subject to exclusion. See id. at 9, 133 S. Ct. at 1416. But those

are not our facts. Because the constitutional violations here did not produce the




                                          16
             Case: 15-13182    Date Filed: 04/05/2018    Page: 17 of 26


contested evidence, we conclude that exclusion is not the appropriate remedy. See

Hudson, 547 U.S. at 592, 126 S. Ct. at 2164.

C. OPENING THE DOOR

      Next, Mr. Maxi argues that he did not open the door voluntarily. He says

“[g]iven the number of police officers on the property, the unlawful seizure and

detention of two individuals while on the property, and where at least one of the

officers approached the front door with his weapon drawn, a reasonable person

would believe that they had no other option but to open the door.” The

government responds that all evidence suggests Mr. Maxi didn’t know the police

were at the door and that his opening of the door was consensual.

      When a person opens their door “in response to a show of official authority,”

that act cannot be seen as consensual. See United States v. Tovar-Rico, 61 F.3d
1529, 1536 (11th Cir. 1995) (quotation omitted). We review the voluntariness of

consent “in light of the totality of the circumstances.” United States v. Tobin, 923
F.2d 1506, 1512 (11th Cir. 1991) (en banc). Our circuit has a number of cases in

which “police have used their position to demand entry,” and we concluded that

the consent to enter was not voluntary. Id.

      For this case, the Magistrate Judge found (and the District Court adopted the

finding) that Mr. Maxi did not open the door in response to a show of authority.

Detective Ogden testified that his recollection was that no one yelled “police,” and


                                         17
             Case: 15-13182     Date Filed: 04/05/2018   Page: 18 of 26


after he knocked once, Mr. Maxi quickly opened the door. Evidence was also

presented that the windows were covered so Mr. Maxi could not have seen the

police outside. Mr. Maxi’s surprise at seeing police and his immediate attempt to

move out of view also support a finding that he did not expect the police to be at

the door. Viewing the totality of the circumstances, the District Court did not err

in finding that Mr. Maxi voluntarily opened the door.

D. THE ARREST

      Mr. Maxi argues that the police committed another constitutional violation

when they broke down the metal security gate and arrested him in his home

without a warrant. The government responds that the warrantless arrest was

supported by probable cause that Mr. Maxi had committed a crime (packaged

crack cocaine was visible from the front door) and by exigent circumstances based

on officer safety and the risk that evidence would be destroyed.

      “A finding of probable cause alone . . . does not justify a warrantless arrest

at a suspect’s home.” United States v. Edmondson, 791 F.2d 1512, 1515 (11th Cir.

1986). To justify a warrantless arrest in a suspect’s home, the government must

show both probable cause and the presence of exigent circumstances. Id. at 1514.

“The exigent circumstances exception encompasses situations such as hot pursuit

of a suspect, risk of removal or destruction of evidence, and danger to the arresting

officers or the public.” Id. at 1515.


                                         18
             Case: 15-13182     Date Filed: 04/05/2018   Page: 19 of 26


      Mr. Maxi’s warrantless arrest was supported by both probable cause and

exigent circumstances. Detective Ogden could see a substantial quantity of drugs

behind Mr. Maxi when Maxi opened the door, and Ogden had received a tip that

several guns were also located somewhere in the unit. There was a risk that the

evidence he saw would be destroyed if the police left the duplex to get an arrest

warrant. And because the officers could not see inside the unit’s other room, they

did not know whether other people were in the unit. Mr. Maxi suggests that the

police should have handcuffed him to the metal security gate or held him at

gunpoint while they waited for an arrest warrant. We are not persuaded. As it

was, Mr. Maxi was behind a locked metal gate, out of reach of the police. The

officers had probable cause to believe Mr. Maxi committed a crime, and it was

objectively reasonable for them to think exigent circumstances existed to justify

their entry and arrest without a warrant. See id. at 1514–15.

E. THE PROTECTIVE SWEEP AND WALK-THROUGH

      Mr. Maxi also challenges what happened after the officers broke down the

security gate and arrested him. More to the point, he argues that the officers’

protective sweep and Lieutenant Almaguer’s walk-through of the duplex were both

unlawful. The government responds that even if the officers’ actions after Mr.

Maxi opened the door were illegal, the search warrant was adequately supported by

an independent source.


                                         19
               Case: 15-13182        Date Filed: 04/05/2018        Page: 20 of 26


       “The independent source doctrine allows admission of evidence that has

been discovered by means wholly independent of any constitutional violation.”

Nix v. Williams, 467 U.S. 431, 443, 104 S. Ct. 2501, 2508 (1984). We analyze

whether an independent source exists to support a search warrant in two steps:

       First, we excise from the search warrant affidavit any information
       gained during the arguably illegal initial search and determine
       whether the remaining information is enough to support a probable
       cause finding. Second, if the remaining information establishes
       probable cause, we determine whether the officer’s decision to seek
       the warrant was prompted by what he had seen during the arguably
       illegal search. If the officer would have sought the warrant even
       without the preceding illegal search, the evidence seized under the
       warrant is admissible.

United States v. Bush, 727 F.3d 1308, 1316 (11th Cir. 2013) (per curiam)

(quotations and citations omitted, alterations adopted).

       Even if the protective sweep and walk-through were illegal,3 the evidence

found inside the duplex is still admissible under the independent source doctrine.

As discussed above, Mr. Maxi voluntarily opened the door. As a result, Detective

Ogden saw crack rocks and a bowl of packaged drugs five to ten feet behind Mr.

Maxi. Even excising any information learned by the officers after that moment, this

       3
          Lieutenant Almageur’s walk-through was particularly problematic. The officers had
already secured the duplex and knew that neither evidence nor officer safety were at risk. And
while Lieutenant Almaguer testified that his observations during the walk-through were not used
in the search warrant affidavit, the record supports the Magistrate Judge’s observation that this is
somewhat hard to believe. For example, the affidavit describes “several ledgers [containing]
names, social security numbers, and the date of births of unknown persons” supposedly seen as
part of a security sweep that lasted less than two minutes. Even so, because of the independent
source doctrine, we recognize that the remedy for this violation is not exclusion.

                                                 20
             Case: 15-13182     Date Filed: 04/05/2018    Page: 21 of 26


was sufficient to establish a finding of probable cause and to support the officers’

decision to seek a search warrant. See id. Beyond that, there is no reason to believe

(and Mr. Maxi does not argue otherwise) that the officers’ decision to seek a

warrant was prompted by what they saw during the protective sweep or the walk-

through that followed. To the contrary, we are convinced the officers would have

sought a warrant based on the drugs seen in plain view when Mr. Maxi opened the

door. The evidence seized under the warrant is therefore admissible.

F. MR. MAXI’S STATEMENTS

      Last, Mr. Maxi argues that his later statements to police should be excluded

as fruit of the poisonous tree. Statements that are the fruit of an illegal search must

be excluded. Wong Sun v. United States, 371 U.S. 471, 485, 83 S. Ct. 407, 416

(1963). But a statement is only excludable if it “derives [] immediately from an

unlawful entry and an unauthorized arrest.” Id. Because we have concluded that

the constitutional violations of the officers did not cause Mr. Maxi to open the

door, and an independent source of evidence supported Mr. Maxi’s arrest once the

door was open, his statements need not be excluded. In sum, we affirm the District

Court’s denial of Mr. Maxi’s motion to suppress.




                                          21
             Case: 15-13182     Date Filed: 04/05/2018    Page: 22 of 26


                            IV. MR. BLANC’S CLAIMS

      Mr. Blanc makes two claims on appeal. First, he argues that the District

Court erred in admitting evidence gathered using wiretaps. Second, he argues that

the District Court erred in providing a jury instruction on flight.

A. THE WIRETAPS

      Mr. Blanc argues that the District Court erred in not suppressing evidence

from two wiretaps because the “necessity” requirement was not met.

He says the government failed to exhaust other investigative methods and argues

that surveillance, vehicle GPS tracking, or further use of confidential sources would

have accomplished the same investigative goals as the wiretap.

      The government affidavit in support of a wiretap must include “a full and

complete statement as to whether or not other investigative procedures have been

tried and failed or why they reasonably appear to be unlikely to succeed if tried or

to be too dangerous.” 18 U.S.C. 2518(1)(c). This “necessity requirement is

designed to ensure that electronic surveillance is neither routinely employed nor

used when less intrusive techniques will succeed.” United States v. Van Horn, 789
F.2d 1492, 1496 (11th Cir. 1986). To show necessity, the “affidavit need not,

however, show a comprehensive exhaustion of all possible techniques, but must

simply explain the retroactive or prospective failure of several investigative

techniques that reasonably suggest themselves.” Id. The District Court’s


                                          22
             Case: 15-13182     Date Filed: 04/05/2018    Page: 23 of 26


determination that the government satisfied the necessity requirement for obtaining

a wiretap is a finding of fact reviewed for clear error. United States v. Green, 40
F.3d 1167, 1172–73 (11th Cir. 1994).

      The District Court did not clearly err in deciding that the government made

an adequate showing of necessity. United States v. Green is instructive. In Green,

this Court concluded that the necessity requirement was satisfied because “[t]he

affidavit established that the procedure used to distribute the cocaine made it nearly

impossible to determine the time and location of individual drug deliveries without

knowing the content of the telephone calls. Moreover, the appellants’

countersurveillance measures . . . made other investigative procedures unlikely to

succeed or too dangerous.” Id. at 1173. Many of the same facts were at play here.

The affidavit stated that even after using search warrants, confidential sources, pen

registers, and visual surveillance, law enforcement had not been able to track drug

deliveries. It stated that further work with confidential informants or with

undercover agents was unlikely to succeed because the organization was led by a

small, tight-knit group. The affidavit stated that the conspirators were using

countersurveillance and were wary of police surveillance. The alternative

investigative measures proposed by Mr. Blanc do not defeat the affidavit’s showing

of necessity. A wiretap affidavit does not have to show that “every other

imaginable method of investigation had been unsuccessfully attempted.” United


                                          23
             Case: 15-13182      Date Filed: 04/05/2018    Page: 24 of 26


States v. Alonso, 740 F.2d 862, 868 (11th Cir. 1984) (quotation omitted). On these

facts, there was no clear error in refusing to suppress the fruits of the wiretaps.

      Mr. Blanc also argues that the District Court erred in not suppressing

evidence from the wiretaps because the affidavit omitted material facts and relied

on affiants who intentionally or recklessly made material false statements. In

particular, Mr. Blanc says it was error not to disclose that the confidential source

was a former lieutenant in the drug organization and a lessee of one of the stash

houses.

      An application for a wiretap must be supported by probable cause. United

States v. Nixon, 918 F.2d 895, 900 (11th Cir. 1990). A wiretap is invalid if the

supporting application contained deliberate false statements or misleading

omissions, and without those statements or omissions, there would have been no

probable cause. See United States v. Bascaro, 742 F.2d 1335, 1344 (11th Cir.

1984) (abrogated on other grounds by United States v. Lewis, 492 F.3d 1219,

1221–22 (11th Cir. 2007) (en banc)). “Omissions that are not reckless, but are

instead negligent, or insignificant and immaterial, will not invalidate” the affidavit.

Madiwale v. Savaiko, 117 F.3d 1321, 1327 (11th Cir. 1997) (citation omitted).

      Mr. Blanc fails to show that the omissions he identified were made

intentionally or recklessly, or that if the identified additional information had been

included, it would have undermined a finding of probable cause. We affirm the


                                           24
             Case: 15-13182     Date Filed: 04/05/2018    Page: 25 of 26


District Court’s decision denying Mr. Blanc’s motion to suppress.

B. THE JURY INSTRUCTION

      At trial, the government requested that the jury be instructed on flight,

relating to two separate incidents: (1) Mr. Blanc running from the truck when the

police followed him back to the 132 N.E. 64th Street duplex where Mr. Maxi was

arrested; and (2) Mr. Blanc running back into the building when the police

executed a search warrant at 262 N.W. 52nd Street. Mr. Blanc objected, but the

court overruled his objection and gave the requested flight instruction.

      We review a district court’s decision to give a particular jury instruction for

abuse of discretion. United States v. Williams, 541 F.3d 1087, 1089 (11th Cir.

2008) (per curiam). “Error in jury instructions does not constitute grounds for

reversal unless there is a reasonable likelihood that it affected the defendant’s

substantial rights.” United States v. Wright, 392 F.3d 1269, 1277 (11th Cir. 2004).

       “Evidence of flight is admissible to demonstrate consciousness of guilt and

thereby guilt.” United States v. Blakey, 960 F.2d 996, 1000 (11th Cir. 1992). The

probative value of flight as evidence of guilt depends on four inferences: “(1) from

the defendant’s behavior to flight; (2) from flight to consciousness of guilt; (3)

from consciousness of guilt to consciousness of guilt concerning the crime

charged; and (4) from consciousness of guilt concerning the crime charged to




                                          25
               Case: 15-13182       Date Filed: 04/05/2018       Page: 26 of 26


actual guilt of the crime charged.” United States v. Myers, 550 F.2d 1036, 1049

(5th Cir. 1977).4

       The District Court did not abuse its discretion in giving the flight instruction.

In general, this Court has long upheld the use of a flight instruction. See United

States v. Kennard, 472 F.3d 851, 854–55 (11th Cir. 2006); United States v.

Borders, 693 F.2d 1318, 1327–28 (11th Cir. 1982). And in Mr. Blanc’s specific

case, the government put forward sufficient evidence to support the four inferences

required by Myers. Two different officers testified that Mr. Blanc ran away from

the police on two separate occasions. And on both occasions, he fled when police

encountered him near stash houses that contained drugs, guns, and ammunition.

Also, Mr. Blanc did not flee when his truck was pulled over and he was not in

possession of drugs or guns. This evidence supports the giving of the jury

instruction, and we conclude there is no reasonable likelihood that this instruction

unfairly affected Mr. Blanc’s substantial rights.

                                      V. CONCLUSION

      We affirm the convictions of Mr. Maxi and Mr. Blanc in their entirety.

      AFFIRMED.




       4
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.
Id. at 1209.
                                               26